IN THE MATTER OF THE CONSIDERATION OF THE SUSPENSION OF HON. RICHARD GUERTIN from the office of Judge of the MIDDLETOWN CITY COURT, ORANGE COUNTY, pursuant to New York State Constitution, Article 6, section 22, subd. (e) and Judiciary Law section 44, subd. 8(a).
Court of Appeals of the State of New York.
Decided April 28, 2005.
On the Court's own motion, it is determined that the suspension of Hon. Richard Guertin from his office of Judge of the Middletown City Court, Orange County, imposed by order of this Court dated September 14, 2004, is hereby terminated.
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur.